DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “a fastener on a second side of the printed circuit board, opposite the first side of the printed circuit board” in line(s) 7-8 is unclear; whereas the limitation does not assert any structure(s) being fastened by the fastener, and line(s) 5-6 already asserts ‘a material… is fastened to the PCB or the traces’ and thus it cannot readily be ascertained if the fastener is related to the fastened material, or otherwise intended to denote an additional fastening relationship.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 6, and 9-10, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Johnson 2012/0038374).
Regarding Claim 1; Johnson discloses a device (electronic device-1-Fig. 2), comprising: a printed circuit board that includes at least two exposed conductor traces on a first side of the printed circuit board that are not in contact with each other (as depicted by Fig. 2—whereas a first side of PCB-4 having traces 8 and 9 with electrically conductive glue-11 cured therebetween—as set forth by para. 0029); a material, that includes a substance that forms an electrically conductive solution when dissolved by a polar solvent, in contact with the at least two exposed conductor traces and fastened to at least one of the printed circuit board and the at least two exposed conductor traces (as constituted by the electrically conductive glue cured between the traces which is water soluble and dissolves by water so as to change an impedance path—as set forth by para. 0029); and a fastener on a second side of the printed circuit board, opposite the first side of the printed circuit board (whereas a fastener is defined by 10 which denotes a screw, nut, bolt combination and/or 2 which denotes a chassis or bracket affixed thereto).  

Regarding Claim 6; Johnson discloses the device of claim 1, wherein the material is hygroscopic (as constituted by the cured glue).  

Regarding Claim 9; Johnson discloses the device of claim 1, wherein the printed circuit board is a non-flexible printed circuit board (whereas para. 0027 discloses the PCB may be rigid). 
 
Regarding Claim 10; Johnson discloses the device of claim 1, wherein the printed circuit board is a flexible printed circuit board (whereas para. 0027 discloses the PCB may be rigid). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-8, and 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Johnson 2012/0038374).
Regarding Claim 2; Johnson discloses the device of claim 1, except, explicitly wherein the substance that forms the electrically conductive solution when dissolved by the polar solvent includes at least one of sodium chloride (NaCl), potassium chloride (KaCl), and sodium bicarbonate (NaHCO3).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the solvent as comprising at least one of sodium chloride (NaCl) according to the desired ionic strength required to improve electrical conductivity of the solution so as to provide reliable sensing of changes in the impedance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
Regarding Claim 3; Johnson discloses the device of claim 1, except, explicitly wherein the fastener on the second side of the printed circuit board includes an adhesive.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener to further include a sealing adhesive so as to provide a sealing protection between the chassis and an exterior housing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 4; Johnson discloses the device of claim 1, except, explicitly wherein a resistance between the at least two exposed conductors is less than one hundred ohms when a polar solvent is applied to the material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the resistance to DC current between the conductors according to the conductivity, amount and shape of the glue so as to reliably signal the sensing circuitry according during a relative high resistance/wet condition before the material is washed away or permanently altered and allow for prompt alert and mitigation by a processor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 5; Johnson discloses the device of claim 1, except, explicitly wherein the material includes a plurality of pores that permit the electrically conductive solution to be transferred to the at least two exposed conductors.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the glue with pores that permit the electrically conductive solution to be transferred to the at least two exposed conductors since it was known in the art that the pores defining fillers to enhance electrical conductivity.

Regarding Claim(s) 7-8; Johnson discloses the device of claim 1, except, explicitly wherein the material is associated with a rectangular or circular shape.  However, it would have been an obvious matter of design choice to modify the shape of the material as rectangular according to the conductivity thereof, the amount used and/or the pattern of or gap between the traces so as to reduce resistance therebetween, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 
Regarding Claim 11; Johnson discloses the device of claim 1, suggests wherein the at least two exposed conductor traces are not covered by a solder mask (whereas para. 0045—whereas the manufacturing process requires the glue to conform to the shape of the condcutive pattern pieces which include the traces; and further discloses the glue may be deposited before a solder reflow process if it can withstand high temperatures), except does not explicitly disclose the traces are not covered by a solder mask.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the traces as not covered by a solder mask since it was known in the art that the manufacturing process requires the traces to be exposed so as to conform and cure the shape of the traces for reliable electrical conductivity.

Regarding Claim 12; Johnson discloses the device of claim 1, suggests wherein the at least two exposed conductor traces form a spiral pattern (whereas para.0029 discloses trace-8 as having a ring shape), except does not explicitly disclose the shape is a spiral for both traces.  However, it would have been an obvious matter of design choice to modify the ring shape as a spiral so as to allow for pairs of redundant trace portions of the respective traces and corresponding gaps therebetween so as to allow for reliable electrical conductivity therebetween according alteration or spread of the material when dissolved, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Going further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify trace-9 of the two traces with correspondingly similar spiral shape so as to achieve reliable spacing therebetween so as to provide desired impedance and improved signaling for the sensing circuit, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 13; Johnson discloses the device of claim 1, except, explicitly wherein the at least two exposed conductor traces form an "E" pattern.  However, it would have been an obvious matter of design choice to modify the traces as an “E” pattern so as to allow for pairs of redundant trace portions of the respective traces and corresponding gaps therebetween so as to allow for reliable electrical conductivity therebetween according alteration or spread of the material when dissolved, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY L SMITH/Primary Examiner, Art Unit 2835